       Case 2:18-cr-00464-SMB Document 57 Filed 12/04/18 Page 1 of 1




 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                            )     No. CR-18-00464-PHX-SPL
      United States of America,
 9                                            )
                                              )
                       Plaintiff,             )     ORDER
10                                            )
      vs.
11                                            )
                                              )
      Carl Allen Ferrer,                      )
12                                            )
13                     Defendant.             )
                                              )
14                                            )

15          Before the Court is the Government’s Motion to Continue Sentencing (Second
16   Request). (Doc. 55.) Having considered the Government’s request,
17          IT IS ORDERED that the Motion to Continue Sentencing (Second Request) (Doc.
18   55) is granted. The sentencing hearing for Defendant Carl Ferrer presently set for January
19   17, 2019 at 9:00 a.m. is vacated and reset for July, 18 2019 at 9:30 a.m. in Courtroom
20   501, 401 West Washington Street, Phoenix, AZ 85003 before Judge Steven P. Logan.
21          Dated this 4th day of December, 2018.
22
23
24                                                   Honorable Steven P. Logan
25                                                   United States District Judge

26
27
28
